— Joseph Rabasco appeals (1) in a support proceeding, from an order of the Family Court, Dutchess County (Aldrich, J.), dated June 4, 1981, committing him to jail for a period of six months for violation of a support order and (2) in a habeas corpus proceeding, from a judgment of the Supreme Court, Orange County (Isseks, J.), dated September 8, 1981, which dismissed the proceeding. Order reversed, on the law, without costs or disbursements, and contempt petition dismissed. The findings of fact have not been considered. Judgment reversed, on the law, without costs or disbursements, petition granted and the Sheriff of Orange County is directed to discharge appellant from custody. Petitioner concedes that the father was not given the notice and warning required by subdivision (b) of section 453 of the Family Court Act. Accordingly, the Family Court lacked jurisdiction to order the father’s commitment (see Matter of Ellis v Ellis, 85 AD2d 602). Damiani, J. P., Mangano, Gulotta and Niehoff, JJ., concur.